Third District Court of Appeal
                               State of Florida

                      Opinion filed November 16, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1357
                        Lower Tribunal No. 17-5089
                           ________________


                 La Fe Nursery & Landscaping, Inc.,
                                  Appellant,

                                     vs.

          HSBC Bank USA National Association, etc.,
                                  Appellee.



    An Appeal from the Circuit Court for Miami-Dade County, Michael A.
Hanzman, Judge.

     Albert D. Rey, P.A., and Albert D. Rey, for appellant.

      Ballaga, Freedman & Atkins, LLP, and Leonard C. Atkins IV, for
appellee.


Before LOGUE, LINDSEY, and BOKOR, JJ.

     PER CURIAM.

     Affirmed.